Elliott, J.
The appellees petitioned for the construction of a ditch, and the appellants opposed by a remonstrance. Two questions are here discussed by appellants’ counsel, but these questions are not properly presented for our consideration, as there was no motion for a new trial.
It is settled, that in order to present questions arising on the mode of conducting the trial and in admitting and excluding evidence, a motion for a new trial must be filed in the court below. Neff v. Reed, 98 Ind. 341; Meranda v. Spurlin, 100 Ind. 380; Crume v. Wilson, 104 Ind. 583; Bass v. Elliott, 105 Ind. 517.
The provisions of the civil code apply to all cases where issues are formed and tried, except where the special statute expressly or impliedly otherwise provides. Robertson v. State, ex rel., 109 Ind. 79 (87); Hutchinson v. Trauerman, 112 Ind. 21.
Judgment affirmed.